Citation Nr: 1734602	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dermatitis, to include as due to herbicide agent exposure.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970 and was awarded a Vietnam Campaign Medal and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted the Veteran's claim for bilateral hearing loss with a noncompensable rating, denied the claim for dermatitis, granted tinnitus with a ten percent rating, and denied posttraumatic stress disorder.
 
In June 2012, the Veteran filed his notice of disagreement regarding the hearing loss and dermatitis claim, was provided a statement of the case in April 2013, and perfected his appeal to the Board in May 2013.

In December 2015, the Board remanded the case for a Travel Board hearing before a Veterans Law Judge which was subsequently held at the RO in October 2016 before the undersigned.  A copy of the hearing transcript is of record.

In March 2016, the Veteran was informed that his appointed representative was no longer accredited to represent claimants in claims before VA and that his appeal would proceed unless VA is otherwise notified.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin condition did not have its onset during, and was not caused by active service, to include as a result of exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for dermatitis have not all been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for a skin condition.  August 2014 treatment records document the Veteran's report that he has had a rash for a long time that has not gone away and is related to Agent Orange exposure from when he was in service in Vietnam.  In an October 2016 statement, the Veteran stated that he has had a rash all around his hair line, upper back and behind his ears since 1972.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for disability due to certain diseases based on exposure to an herbicide agent, such as that contained in "Agent Orange."  To establish service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  The Veteran's service records establish that he was stationed in Vietnam between July 1968 and June 1970, as such it is presumed that he was exposed to herbicide agents during his period of active service.  However, the Veteran's diagnosed dermatitis is not one of the diseases for which service connection shall be granted on a presumptive basis.  See 38 C.F.R. § 3.309 (e) (2016).

Although dermatitis is not a disease for which service connection can be presumed based on exposure to herbicide agents, the possibility exists that the Veteran's dermatitis is related to herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records show that the Veteran was treated for a rash on his trunk from "prickly heat" in August 1968 and was seen for pseudofolliculitis barbae in August 1969.  His June 1968 report of medical history and report of medical examination are silent as to any issues with his skin, as is his June 1970 report of medical examination.

June 2005 VA treatment records document the Veteran's report that the spots on his skin are due to exposure to Agent Orange.  These records also note a 1968 diagnosis of dermatitis as reported by the Veteran.  That characterization of a skin condition is necessarily the Veteran's interpretation and is not supported by the record, as already noted above.  

November 2010 VA treatment records, document that the Veteran complained of a rash, had skin discoloration with occasional dry flaking skin, and had ordered clotrimazole cream for his back which had not helped with his condition.  The dermatologist determined that the Veteran most likely suffered from seborrheic dermatitis, and less likely tinea versicolor.  The Veteran was found to have scaling hyperpigmented lichenified patches on his chest and back, and the treating dermatologist noted scattered papules on the Veteran's back.  The dermatologist noted greasy, erythematous scaling and flaky skin on the scalp, eyebrows, and around the ears consistent with seborrheic dermatitis.  The Veteran had been treated for a long time for tinea versicolor, but the dermatologist found that the Veteran's current skin presentation was not typical for tinea versicolor.

March 2011 VA dermatology records document that the Veteran experienced some residual pigmentation change and his rash had improved with the use of ketoconazole.  

The Veteran was afforded a VA examination in April 2013.  The Veteran was diagnosed with dermatitis or eczema.  The Veteran stated that he has had a scaly rash on his chest and back ever since he came back from Vietnam and now has hyperpigmented patches over the same area.  The examiner indicated review of the medical records and opined that the currently diagnosed skin condition is less likely as not related to the Veteran's trunk rash condition which was noted during his military service.  The examiner explained that he was shown to have "prickly heat" during service, which the examiner explained is a heat rash, and that the Veteran currently does not have skin lesions consistent with a diagnosis of a heat rash.

With respect to whether the Veteran's chronic skin rash is directly related to his military service, the record does show that a skin condition was present in service.  While the service treatment records show that the Veteran was treated for a rash on his trunk from "prickly heat" in August 1968, and for pseudofolliculitis barbae in August 1969, the Board finds the opinion of the VA examiner that the currently diagnosed skin condition is less likely as not related to the Veteran's trunk rash condition, to be the most probative opinion of record regarding a nexus.  The examiner has specialized knowledge and medical expertise, reviewed service and VA treatment records, and provided a sound basis and rationale for formulating her opinion.  The examiner found that while the Veteran suffered from skin conditions in service, the Veteran does not have skin lesions consistent with the prickly heat rash he suffered in service.  The examiner also found the Veteran to be negative for any pseudofolliculitis barbae.  

The Veteran's June 1970 medical examination report found the Veteran's skin to be normal, thus evidence that the current chronic skin rash had not manifested in service.  The first medical evidence of the Veteran's current skin condition in the record is from his June 2005 VAMC treatment, thirty five years after his discharge from service.  The post-service medical evidence of record is absent any evidence relating or linking the Veteran's dermatitis to his military service.  Indeed, while a review of the post-service medical records reflects that the Veteran received ongoing treatment for his dermatitis following his 2005 diagnosis, the only evidence of record suggesting a link or nexus between the Veteran's dermatitis and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  The records appear complete and the Board finds the absence of such reference to be more probative than the Veteran's assertions of dermatitis symptoms being present since service which are reliant on his recollections from thirty five years prior.

The Board has considered the statements of the Veteran asserting that his chronic skin rash is related to his exposure to Agent Orange in service and the inference that his present skin condition is the same one that he had during service and has existed since service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has never reported that any medical professional has told him that his dermatitis was related to his military service, nor has he shown that he has any medical training or expertise.  Given the extensive research by medical professionals in the area of herbicide exposure related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence.  Similarly, whether a skin condition now is the same skin condition that he had during service is a complex question as there are different diagnoses for different skin conditions.  To the extent that the Veteran contends that the skin condition he had during service has been present since service, the more probative evidence, that from the medical professional who examined him in 2013 and reviewed this service treatment records, tends to show that his current skin condition is not what he had during service.  

The preponderance of evidence is against a finding that the Veteran has a current skin disability that had onset during or caused by his active service.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for dermatitis, to include as due to in-service exposure to herbicide agents, is denied.


REMAND

The Veteran's hearing acuity was evaluated three times during the appeal period, most recently during a July 2014 VA examination.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, and the Veteran stated that he has to do extra to comprehend and make sure he is hearing.

The Veteran stated during his October 2016 travel board hearing that this hearing has gotten worse since his last examination.  A new VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a new VA audiological examination.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

2.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


